Dismissed and Memorandum Opinion filed May 8, 2008







Dismissed
and Memorandum Opinion filed May 8, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00071-CR
 
____________
 
CHARLES LEE GRABLE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
Harris County, Texas
Trial Court Cause No.
764,539
 

 
M E M O R A N D U M   O P I N I O N
This is
an attempted appeal from the denial of appellant=s AMotion for Order Nunc Pro Tunc
Judgment Amendment.@    




Generally,
an appellate court only has jurisdiction to consider an appeal by a criminal
defendant where there has been a final judgment of conviction.  Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961);  McKown v. State,
915 S.W.2d 160, 161  (Tex. App.CFort Worth 1996, no pet.).  The exceptions include:  (1)
certain appeals while on deferred adjudication community supervision, Kirk
v. State, 942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the
denial of a motion to reduce bond, Tex.
R. App. P.  31.1; McKown, 915 S.W.2d at 161;  and (3) certain
appeals from the denial of habeas corpus relief, Wright v. State, 969
S.W.2d 588, 589 (Tex. App.CDallas 1998, no pet.);  McKown, 915 S.W.2d at 161.  
The
denial of a motion for a nunc pro tunc judgment is not an appealable order.  Everett
v. State, 82 S.W.3d 735, 735 (Tex. App.BWaco 2002, pet dism=d); Bridwell v. State, 2007 WL
3391469 at *1 (Tex. App-Beaumont Nov. 14, 2007, no pet).  Because this appeal
does not fall within the exceptions to the general rule that appeal may be
taken only from a final judgment of conviction, we have no jurisdiction.  
Accordingly,
the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed May 8,
2008.
Panel consists of Justices Yates, Anderson, and Brown.
Do Not Publish C
Tex. R. App. P. 47.2(b).